DETAILED ACTION
This Office Action is in response to the Application filed on November 6, 2020, is a Continuation of US Application No. 16/297,351, filed on March 8, 2019, which is a Continuation-in-Part of US Application No. 16/104826, filed on August 17, 2018, which is a Continuation-in-Part of US Application No. 15/649144, filed on July 13, 2017, which is a Continuation of US Application No. 14/022080, filed on September 9, 2013, now United States Patent No. 9740917, which claims the benefit of US Provisional Application No. 61/792922, filed on March 15, 2013, and US Provisional Application No. 61/698347, filed on September 7, 2012. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/649144, 14/022080, 61/792922, and 61/698347, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as indicated below.
Claim 1 recites “… biometric identification, comprising:
an illumination source configured to emit an incident non-visible light; 
an optical sensor configured to detect a detected non-visible light, wherein the detected non-visible light includes a reflected non-visible light and a radiated non-visible light;
one or more processors operatively coupled to the illumination source and the optical sensor, the one or more processors are configured to construct a biometric template of a requester requesting access to an entry point by:
generating a heatmap including a plurality of sampling points having a plurality of characteristic values associated with the detected non-visible light,
identifying one or more macroblocks each includes a subset of the plurality of sampling points,
selecting a local pattern value,
calculating a number of occurrences of the local pattern value within each subset of the plurality of the sampling points for each of the one or more macroblocks;
generating a first array including a plurality of weighted values by calculating the plurality of weighted values based on the numbers of occurrences of the local pattern value and corresponding sizes of the one or more macroblocks;
assigning a unique index to each of the plurality of weighted values; 
generating a second array of the unique index by ranking the plurality of weighted values; and
generating a third array including a plurality of ranking distances.”
However, prior-filed application Nos. 15/649144, 14/022080, 61/792922, and 61/698347, fail to provide adequate support or enablement for aforementioned feature limitations of claim 1 above. 
Independent claims 10 and 20 recite similar feature limitations indicated above.
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications 15/649144, 14/022080, 61/792922, and 61/698347.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHODS AND APPARATUS FOR ACCESS CONTROL USING BIOMETRIC IDENTIFICATION.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “source configured to emit” and “sensor configured to detect” in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Figs. 1, 14, 15-19; and Par. [172-175, 179, 182, 250-252], which describe emitting sources, detecting sensors, and a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, capable of performing the described functionality, for example.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “emit an incident non-visible light … detect a detected non-visible light” in lines 2-3. However, the examiner cannot clearly ascertain if the claimed “detect a detected non-visible light” recited in line 3 corresponds to the previously recited “an incident non-visible light” in line 2, or a different “non-visible light”, which renders the claim indefinite. Additionally, it is not clear how to “detect a detected non-visible light” since it has already been “detected”.  
For examination purposes, the examiner has interpreted the claimed “emit an incident non-visible light … detect a detected non-visible light” recited in lines 2-3 of claim 1 as “emit an incident non-visible light … detect a non-visible light to be detected based on the incident non-visible light”.
 Claim 1 further recites the limitation “generating a first array including a plurality of weighted values by calculating the plurality of weighted values based on the numbers of occurrences of the local pattern value and corresponding sizes of the one or more macroblocks… assigning a unique index to each of the plurality of weighted values; generating a second array of the unique index by ranking the plurality of weighted values…and generating a third array including a plurality of ranking distances” in lines 17-23. However, the claim does not recite how the generated arrays recited in lines 17-23 of claim 1 are used for constructing a biometric template of a requester, which further renders the claim indefinite.
Claims 2-9 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 10 recites the limitation “emit an incident non-visible light … detect a detected non-visible light” in lines 2-3. However, the examiner cannot clearly ascertain if the claimed “detect a detected non-visible light” recited in line 3 corresponds to the previously recited “an incident non-visible light” in line 2, or a different “non-visible light”, which renders the claim indefinite. Additionally, it is not clear how to “detect a detected non-visible light” since it has already been “detected”.  
For examination purposes, the examiner has interpreted the claimed “emit an incident non-visible light … detect a detected non-visible light” recited in lines 2-3 of claim 10 as “emit an incident non-visible light … detect a non-visible light to be detected based on the incident non-visible light”.
 Claim 10 further recites the limitation “generating a first array including a plurality of weighted values by calculating the plurality of weighted values based on the numbers of occurrences of the local pattern value and corresponding sizes of the one or more macroblocks… assigning a unique index to each of the plurality of weighted values; generating a second array of the unique index by ranking the plurality of weighted values…and generating a third array including a plurality of ranking distances” in lines 12-17. However, the claim does not recite how the generated arrays recited in lines 12-17 of claim 10 are used for constructing a biometric template of a requester, which further renders the claim indefinite.
Claims 1-19 are rejected by virtue of being dependent upon rejected base claim 10.
Claim 20 recites the limitation “emit an incident non-visible light … detect a detected non-visible light” in lines 3-4. However, the examiner cannot clearly ascertain if the claimed “detect a detected non-visible light” recited in line 4 corresponds to the previously recited “an incident non-visible light” in line 3, or a different “non-visible light”, which renders the claim indefinite. Additionally, it is not clear how to “detect a detected non-visible light” since it has already been “detected”.  
For examination purposes, the examiner has interpreted the claimed “emit an incident non-visible light … detect a detected non-visible light” recited in lines 3-4 of claim 20 as “emit an incident non-visible light … detect a non-visible light to be detected based on the incident non-visible light”.
 Claim 20 further recites the limitation “generating a first array including a plurality of weighted values by calculating the plurality of weighted values based on the numbers of occurrences of the local pattern value and corresponding sizes of the one or more macroblocks… assigning a unique index to each of the plurality of weighted values; generating a second array of the unique index by ranking the plurality of weighted values…and generating a third array including a plurality of ranking distances” in lines 17-25. However, the claim does not recite how the generated arrays recited in lines 17-25 of claim 20 are used for constructing a biometric template of a requester, which further renders the claim indefinite.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/813422. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
As a group (first group), claims 1-9 are the same as claims 1-9 of Application No. 16/813422;
As a group (second group), claims 10-20 are the same as claims 10-20 of Application No. 16/813422.
Independent claim 1of the instant application is the same as independent claim 1 of Application No. 16/813422 except for the slight difference in terminology. In the instant application, claim 1 recites an “edge device” and a “heat map”, whereas claim 1 of Application No. 16/813422 recites a “faceplate” and a “heatmap”, respectively. Although claim 1 of the instant application calls for an “edge device” and a “heat map”, whereas claim 1 of Application No. 16/813422 calls for a “faceplate” and a “heatmap”, the bodies of these two claims are virtually identical in scope. In this case, the preambles “edge device” and “faceplate” are generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Thus, the preamble fails to give "life, meaning, vitality" to the claim as a whole. See MPEP 2111.02. Additionally, the terms “heatmap” and “heat map” have identical in meaning despite differences in wording. 
Therefore, based on above, independent claim 1 of the instant application is the same as independent claim 1 of Application No. 16/813422 except for the slight difference in terminology. Thus, independent claim 1 of the instant application and claim 1 of Application No. 16/813422 drawn to identical subject matter. The claims dependent of independent claim 1 of the instant application are identical with respect to the claims dependent on claim 1 of Application No. 16/813422. Claims 10-20 of the instant application drawn to identical subject matter as claims 10-20 of Application No. 16/813422 for the similar reasons as discussed in the first group.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668